           Case 8:19-bk-02234-CPM         Doc 36     Filed 12/26/19    Page 1 of 2



                                     ORDERED.


     Dated: December 24, 2019




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

 IN RE:                                                                    CASE NO.: 19-02234
                                                                                 CHAPTER 7
 Elizabeth Mary Felix
        Debtor.
 _________________________________/

            ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY

       THIS CASE came on consideration without a hearing on Quicken Loans Inc., (“Secured
Creditor”) Motion for Relief from Stay (Docket No. 35). No appropriate response has been filed
in accordance with Local Rule 2002-4. Accordingly, it is:

       ORDERED:
   1. Secured Creditor’s Motion for Relief from Automatic Stay is GRANTED.
   2. The automatic stay imposed by 11 U.S.C. § 362 is terminated as to the Secured
       Creditor’s interest in the following property located at 4264 Revere Cir New Port Richey
       Florida 34653 in Pasco County, Florida, and legally described as:



                                               1
           Case 8:19-bk-02234-CPM          Doc 36       Filed 12/26/19   Page 2 of 2




   3. The Order Granting Relief from Stay is entered for the sole purpose of allowing Secured
       Creditor to exercise any and all in rem remedies against the property described above.
       Secured Creditor shall not seek an in personam judgment against Debtor(s).
   4. Secured Creditor is further granted relief in order to contact the Debtor(s) by telephone or
       written correspondence in order to discuss the possibility of a forbearance agreement,
       loan modification, refinance agreement or loan workout/loss mitigation agreement.
   5. The Secured Creditor’s request to waive the 14-day stay period pursuant to Bankruptcy
       Rule 4001(a)(3) is granted.
   6. Attorneys’ fees in the amount of $345.00 and costs in the amount of $181.00 are awarded
       for the prosecution of this Motion for Relief from Stay, but are not recoverable from the
       Debtor(s) or the Debtor(s)’ Bankruptcy estate.
   7. This Court makes no determination that the Debtor has defaulted on the underlying
       obligation.
                                               ###
Attorney, Christopher P. Salamone, is directed to serve a copy of this order on interested parties
that do not receive electronic notice via CM/ECF and file a proof of service within 3 days of
entry of the order.




                                                2
